                    Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 1 of 9
                                     Grouse River Outfitters Ltd. v. Oracle Corporation
                                                Case No. 3:16-cv-02954-LB
Trial Exhibit       Bates Range         Doc Date                       Description                Date Admitted into
                                                                                                      Evidence
     2                                 3/30/2014      NetSuite Subscription Services Agreement 7/10/2019

     3                                 3/26/2014      NetSuite Statement of Work for Grouse      7/10/2019
                                                      River
     4                                 10/30/2013     NetSuite Estimate                          7/10/2019

     7                                 8/26/2014      NetSuite Business Requirements             7/10/2019
                                                      Document
     16                               10/23/2014      Email from G. Specter to C. Waldron; D.    7/11/2019
                 ORCLGRO00026822 -                    Mason-Jocksch; N. Roecker, cc: R.
                 ORCLGRO00026825                      Murphy; M. Weiss

     20         ORCLGRO00026446 -      10/16/2014     Email chain from K. Messick to N.           7/11/2019
                ORCLGRO00026448                       Komissarenko, A. Konecny, J. Goodwin, K.
                                                      Kisza, S. Iyer, B. Jenkins Cc R. Murphy, G.
                                                      O'Daniel, D. Otocka




     22         ORCLGRO00025836 -      10/7/2014      Email chain from K. Messick to R. Murphy, 7/11/2019
                ORCLGRO00025855                       S. Iyer, Cc G. O'Daniel



     25         ORCLGRO00027522 -      11/10/2014     Email from K. Messick to S. Iyer           7/11/2019
                ORCLGRO00027523




     26         ORCLGRO00027053 -      10/27/2014     Email from K. Messick to S. Iyer           7/11/2019
                ORCLGRO00027058



     27         ORCLGRO00028060 -      11/27/2014     Email from K. Messick to D. Huffman h      7/11/2019
                ORCLGRO00028067




     28         ORCLGRO00020169 -       8/4/2014      Email from K. Messick to J. Bergquist /    7/11/2019
                ORCLGRO00020173




                                                        Page 1 of 9
                    Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 2 of 9
                                    Grouse River Outfitters Ltd. v. Oracle Corporation
                                               Case No. 3:16-cv-02954-LB
Trial Exhibit       Bates Range        Doc Date                       Description                  Date Admitted into
                                                                                                       Evidence
     31         ORCLGRO00033799 -      5/7/2015      Email chain from D. Chaurasia to D.         7/11/2019
                ORCLGRO00033804                      Fernandez, L. Schiller Cc S. Iyer




    31A                                5/8/2015      Email from L. Schiller to C. Chi, David     7/11/2019
                                                     Mason-Jocksch




     44         ORCLGRO00038556 -      7/9/2015      Email from S. Ganesan to: David Mason-      7/11/2019
                ORCLGRO00038569                      Jocksch



    44A                                7/9/2015      Email from S. Ganesan to David Mason-       7/11/2019
                                                     Jocksch




     45         ORCLGRO00042992 -     12/4/2015      Email from D. Fernandez to M. DeLauro;      7/11/2019
                ORCLGRO00042997                      S. Ganesan; R. Murphy; L. Schiller




     55         ORCLGRO00011047 -      5/8/2015      Email from G. Fallis tp P. Dacoll; V.       7/10/2019
                ORCLGRO00011052                      Kuipers; D. Mason-Jocksch; C. Chi; A.
                                                     Amed; G. Fallis; K. Rost



     57         ORCLGRO00034822 -     5/26/2015      Email from D. Chaurasia to Y. Oberol        7/12/2019
                ORCLGRO00034823



    116         GRN00038209 -         1/15/2016      Email from G. Fallis to M. Wronski          7/10/2019
                GRN00038211

    122                               2/28/2014      Grant Thornton (Unaudited) Financial        7/10/2019
                                                     Stements for Grouse River Outfitters Ltd.


    123                               2/28/2015      Grant Thornton (Unaudited) Financial        7/10/2019
                                                     Stements for Grouse River Outfitters Ltd.


    124                               2/29/2016      Grant Thornton (Unaudited) Financial        7/10/2019
                                                     Stements for Grouse River Outfitters Ltd.




                                                       Page 2 of 9
                       Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 3 of 9
                                     Grouse River Outfitters Ltd. v. Oracle Corporation
                                                Case No. 3:16-cv-02954-LB
Trial Exhibit          Bates Range      Doc Date                       Description                 Date Admitted into
                                                                                                       Evidence
    125                                 3/1/2013      Grouse River Business & Financial Plan for 7/9/2019
                                                      the period starting March 1, 2013


    127                                 Undated       Grouse River document entitled E-             7/12/2019
                                                      Commerce Overview


    128         None                    Undated        Troy Hill - LinkedIn Profile                 7/12/2019


    138         GRN00215911 -          4/29/2015      Email exchange between Mr. Wronski and 7/12/2019
                GRN00215913                           Chad Barclay around April 29th, 2015

    140         GRN00231856 -           3/1/2016      Email from Mr. Fallis to "all Grouse River"   7/10/2019
                GRN00231857                           dated March 1st, 2016


    141         GRN00101442 -          7/13/2015      Email correspondence documents, first         7/10/2019
                GRN00101448                           page being an email from Glen Fallis on
                                                      Monday, July 13th, 2015



    142         GRN00038499 -          12/3/2013      Email from C. Waldron to G. Fallis, L.        7/10/2019
                GRN00038552                           Ballan, M. Wronski, H. Burns, T. Hill, E.
                                                      Drganc, S. Coyle, A. Coyle, V. Kulpers




    143         GRN00023426 -          5/13/2014      A presentation from a May 13, 2014,           7/11/2019
                GRN00023453                           Implementation Kickoff Meeting



    144         GRN00044572            3/31/2014      Email from G. Fallis to Leadership - All, cc: 7/10/2019
                                                      T. Jones, J. Steele r




    146         GRN00037095            7/30/2014      Email from G. Fallis to K. Rost, cc: M.       7/10/2019
                                                      Wronski




    147         ORCLGRO00001192 -       8/4/2014      Email from K. Rost to C. Waldron, cc: D.      7/10/2019
                ORCLGRO00001193                       Mason-Jocksch




                                                        Page 3 of 9
                      Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 4 of 9
                                      Grouse River Outfitters Ltd. v. Oracle Corporation
                                                 Case No. 3:16-cv-02954-LB
Trial Exhibit         Bates Range        Doc Date                       Description                 Date Admitted into
                                                                                                        Evidence
    148         ORCLGRO00023700 -       9/11/2014      Email from G. Specter tp R. Murphy, cc: S. 7/10/2019
                ORCLGRO00023703                        Iyer



    150         N/A                      4/6/2017      G. Fallis Twitter Page Excerpt              7/10/2019



    151         GR102364 - GR102367      Undated       Grouse River Outfitters Ltd., Termination   7/10/2019
                                                       List



    152         GRN00133851 -           8/15/2015      Email from V. Kuipers to K. Rost; C.        7/10/2019
                GRN00133869                            Szcepko cc: G. Fallis; V. Kuipers



    156         GT00000773 -            5/13/2016      Email from T. Neels to G. Fallis            7/10/2019
                GT00000786




    157         GR102321 - GR102359     4/18/2013      Royal Bank of Canada Credit Facilities      7/10/2019
                                                       letter to Grouse River Outfitters



    158         GRN00022084 -           2/29/2016      Forbearance Agreement between Royal         7/10/2019
                GRN00022094                            Bank of Canada and Grouse River
                                                       Outfitters


    169         GRN00038487 -           12/4/2013      Email from C. Waldron to G. Fallis; L.        7/10/2019
                GRN00038489                            Ballan; M. Wronski; H. Burns; T. Hill, et al.




    200         GRN00002449 -           10/24/2013     Email from C. Waldron to G. Fallis, L.      7/9/2019
                GRN00002449                            Ballan, T. Hill




    201         ORCLGRO00016863 -       5/22/2014      Email from R. Murphy to J. Goodwin, B.      7/10/2019
                ORCLGRO00016868                        Somerville, K. Messick, G. O'Daniel, E.
                                                       Silvoskey

    202         ORCLGRO00018222 -        7/7/2014      Email from G. Specter to J. Swan R          7/12/2019
                ORCLGRO00018226




                                                         Page 4 of 9
                      Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 5 of 9
                                    Grouse River Outfitters Ltd. v. Oracle Corporation
                                               Case No. 3:16-cv-02954-LB
Trial Exhibit         Bates Range      Doc Date                       Description                   Date Admitted into
                                                                                                        Evidence
    204         ORCLGRO00000809 -     7/24/2014      Email from D. Mason-Jocksch to R.            7/11/2019
                ORCLGRO00000810                      Murphy

    205         ORCLGRO00026453 -     10/16/2014     Email from N. Komissarenko to B. Jenkins, 7/11/2019
                ORCLGRO00026456                      K. Messick




    206         ORCLGRO00027075 -     10/27/2014     Email from B. Jenkins to G. Specter          7/10/2019
                ORCLGRO00027077



    208         ORCLGRO00027807 -     11/20/2014     Email from G. Specter to B. Jenkins          7/12/2019
                ORCLGRO00027808




    209         ORCLGRO00027833 -     11/20/2014     Email from G. Specter to M. Weiss            7/12/2019
                ORCLGRO00027835



    210         ORCLGRO00027892 -     11/21/2014     Email from G. Specter to P. Andrade          7/12/2019
                ORCLGRO00027894



    212         N/A                   3/29/2015      Email from G. Fallis to S. Iyer Cc K. Rost   7/10/2019


    213         ORCLGRO00038106 -     3/25/2015      Netsuite Professional Services Report,       7/11/2019
                ORCLGRO00038138                      Project Name: Grouse River

    216         ORCLGRO00033334 -      4/9/2015      Email from J. Swan to A. Abid                7/12/2019
                ORCLGRO00033338



    217         N/A                                  Open Issue Tracker                           7/11/2019


    218         N/A                    5/5/2015      Email from G. Fallis to Z. Nelson            7/10/2019



    220         ORCLGRO00034744 -     5/23/2015      Email from S. Phatarpekar to S. Ganesan, 7/11/2019
                ORCLGRO00034746                      R. Ramakrishnan, B. Weinstein, R.
                                                     Goonaratne, M. Bailey, A. Qadir



    226         ORCLGRO00042573 -     11/13/2015     Email from A. Scully to S. Ganesan Cc R.     7/11/2019
                ORCLGRO00042578                      Murphy




                                                       Page 5 of 9
                      Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 6 of 9
                                    Grouse River Outfitters Ltd. v. Oracle Corporation
                                               Case No. 3:16-cv-02954-LB
Trial Exhibit         Bates Range      Doc Date                       Description                  Date Admitted into
                                                                                                       Evidence
    238         N/A                   5/30/2015      Statement of Work for Grouse River          7/10/2019
                                                     Outfitters

    240         N/A                    3/2/2015      NetSuite Inc. Form 10-K                     7/11/2019


    241         N/A                   3/18/2019      Oracle Form 10-Q                            7/11/2019

    243         ORCLGRO00038638 -     7/10/2015      Email from J. Schafer to A. Flores-Dela  7/12/2019
                ORCLGRO00038645                      Cruz, B. Whisenhung, M. Weiss, C. Aleta,
                                                     R. Parica


    247         ORCLGRO00043664 -      3/8/2016      Email from A. Agulo to E. Sagabaen, M.      7/11/2019
                ORCLGRO00043667                      Florida, N. Komissarenko, A. Konecny, D.
                                                     Huffman, V. Santos, M. Homola




    250         ORCLGRO00012121 -                    Spreadsheet entitled NS Support Data        7/11/2019
                ORCLGRO00012121


    256         ORCLGRO00035901 -      6/8/2015      Email chain from D. Chaurasia to S. Iyer,   7/10/2019
                ORCLGRO00035903                      N. Noel




    257         GRN00023972 -         5/15/2012      News Release: NetSuite Announces            7/9/2019
                GRN00023980                          Commerce As Service


    260         ORCLGRO00042410 -     10/22/2015     Email from C. Chi to R. Go Cc S. Ganesan 7/11/2019
                ORCLGRO00042410




    264                                                                                          7/15/2019


                                       2/6/2014      Email from C. Waldron to G. Fallis



    265                                                                                          7/15/2019


                                      2/14/2014      Email from C. Waldron to G. Fallis




                                                       Page 6 of 9
                    Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 7 of 9
                                      Grouse River Outfitters Ltd. v. Oracle Corporation
                                                 Case No. 3:16-cv-02954-LB
Trial Exhibit       Bates Range          Doc Date                       Description                  Date Admitted into
                                                                                                         Evidence
    266                                                                                            7/15/2019


                                        3/19/2014      Email from C. Waldron to G. Fallis



    267                                                                                            7/15/2019

                                                       Email from C. Waldron to G. Fallis Cc L.
                                        3/21/2014
                                                       Ballan


    268                                                                                            7/15/2019


                                        3/26/2014      Email from C. Waldron to G. Fallis



    328         GR102092 - GR102095     3/11/2014      Amendment to Lease between Al Stover      7/10/2019
                                                       Construction Ltd., R.A. McKenzie Ltd. And
                                                       Grouse River Outfitters Ltd.



    351         GRN00023000-            00/00/2013     NetSuite for Retail Data Sheet - Run Your   7/12/2019
                GRN00023003                            Enitre Retail Business with One
                                                       Commerce B usiness System

    355         GRN00034404 -           10/9/2013      Email from C. Waldron to G. Fallis, T. Hill, 7/9/2019
                GRN00034409                            L. Ballan, E. Drganc




    356         GRN00034410 -           1/24/2014      Email from B. Jenkins to G. Fallis Cc C.    7/10/2019
                GRN00034448                            Waldron



    357         GRN00034449 -           10/24/2013     Email from C. Waldron to G. Fallis, L.      7/12/2019
                GRN00034454                            Ballan, T. Hill




    359         GRN00036895 -           12/9/2015      Email from S. Ganesan to K. Rost Cc P.      7/12/2019
                GRN00036923                            Dacoll




                                                         Page 7 of 9
                    Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 8 of 9
                                    Grouse River Outfitters Ltd. v. Oracle Corporation
                                               Case No. 3:16-cv-02954-LB
Trial Exhibit       Bates Range        Doc Date                       Description                  Date Admitted into
                                                                                                       Evidence
    364         GRN00038568           3/28/2014      Email from G. Specter to G. Fallis Cc C.    7/10/2019
                                                     Waldron, M. Weiss


    368         GRN00086750 -          8/6/2013      Email from T. Hill to C. Waldron            7/9/2019
                GRN00086754



    384         GRN00183165 -         8/12/2014      Email chain from G. Fallis to K. Rost       7/10/2019
                GRN00183166




    391                                                                                          7/15/2019

                                     10/22/2014      Email from G. Fallis to M. Wronski


    488         ORCLGRO00001147 -      8/1/2014      Email from C. Waldron to K. Rost, G. Fallis 7/10/2019
                ORCLGRO00001157                      Cc D. Mason-Jocksch




    494         ORCLGRO00009508       3/19/2015      Email from K. Rost to J. Kloubek, A. Abid   7/12/2019



    496         ORCLGRO00020234 -      8/6/2014      Email from K. Chintam to R. Murphy Cc D. 7/11/2019
                ORCLGRO00020235                      Mason-Jocksch


    497         ORCLGRO00021660 -     8/27/2014      Email chain from A. Gera to G. O'Daniel, 7/10/2019
                ORCLGRO00021672                      M. Burnett, J. Bergquist, R. Murphy, D.
                                                     Mason-Jocksch Cc K. C hintam, S. Ellison




    500         ORCLGRO00023760 -     9/11/2014      Email chain from C. Waldron to R. Murphy, 7/10/2019
                ORCLGRO00023763                      D. Mason-Jocksch



    501         ORCLGRO00024041 -     3/29/2014      Change Order 001 re J692516 Grouse          7/10/2019
                ORCLGRO00024050                      River Outfitters, Ltd. / Implementation
                                                     Service - Fixed Bid




                                                       Page 8 of 9
                    Case 3:16-cv-02954-LB Document 353 Filed 07/15/19 Page 9 of 9
                                    Grouse River Outfitters Ltd. v. Oracle Corporation
                                               Case No. 3:16-cv-02954-LB
Trial Exhibit       Bates Range        Doc Date                       Description                Date Admitted into
                                                                                                     Evidence
    503         ORCLGRO00026443 -     10/16/2014     Email chain from D. Otocka to K. Messick, 7/11/2019
                ORCLGRO00026445                      N. Komissarenko, A. Konecny, S. Iyer, J.
                                                     Goodwin, K. Kisza Cc R. Murphy, G.
                                                     O'Daniel




                                                       Page 9 of 9
